Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 13 recite the limitations "a first minimum angle of the each sipe of at least" in claim 1, line 3-4 from bottom and in claim 13, lines 11-12 from bottom, respectively. It is unclear the definition of “minimum” in the limitations. It is also unclear how “minimum” and “at least” are defined together in the phrase. Claims 1 and 13 are indefinite.
Claims 2-12 depended on claim 1 and claims 14-24 depended on claim 13 are rejected as well. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwano (US 2017/0136830) in view of Berger et al (US 2015/0290981).
Regarding claim 1, Kuwano discloses that, as illustrated in Fig. 1, a tread block arrangement (Fig. 1, item 10) forming a tread that is suitable for forming a rolling contact of the tread against a ground surface. The tread block arrangement includes tread blocks (Fig. 1, items 16A, 16B and 16C) defining a first side of the tread and a second side of the tread (two edge (E) areas of the tire), 
wherein the tread blocks limit at least one longitudinal groove (Fig. 1, item either 12A or 12B) that is left in between the first side and the second side of the tread in a transversal direction (as shown W direction in Fig. 1) of the tread block arrangement and that extends in a direction transverse to the transversal direction,
wherein the tread blocks limit a first number of sipes (Fig. 1, item 30; i.e., the total number of sipes (i.e, including both traversal sipes and longitudinal sipes) in the tread block is called the first number (sipes)), such that a second number of the sipes are transversal sipes (as shown in Fig. 1; i.e., the total transversal sipes), and a third number of the transversal sipes (as shown in Fig. 1) form such a group, that
for each sipe of the group, the tread block arrangement forms a bottom, a first sidewall, a second sidewall, and a first end wall (see labels in attached annotated Figures I and II), wherein
each sipe of the group
is free from a second end wall (as shown in attached annotated Figure II (i.e. having an open end))
the first end wall of each sipe of the group is configured such that
a distance between the first end wall of the sipe in question and an outer side (see label of outer side in attached annotated Figures I and II) of tread block arrangement is less than a distance between the other end of the each sipe and the outer side, wherein
at least a part of the first end wall of the sipe in question has a first surface normal of the each sipe (see label of the first surface normal in attached annotated Figure II), and 
the first surface normal of the each sipe forms a first minimum angle of the each sipe of at least several degrees with the tread (surface) (as shown in attached annotated Figure II), and 
a ratio of the second number of sipes to the fist number of sipes is at least 75% (for example, if the total sipes are the transversal sipes, then the ratio of the second number of sipes to the fist number of sipes is about 100 % (>75%)) and
a ratio of the third number of sipes to the second number of sipes is at least 20% (for example, if all transversal sipes meet the criteria (see above) of the each sipe of the group (i.e., the third number of the transversal sipes), then the ratio of the third number of sipes to the second number of sipes is about 100% (>20%)). 
Kuwano discloses that the minimum angle between the first surface normal and the tread surface is less than 90 degree (as shown in attached annotated Figure II). Considering uneven wear of the blocks can be suppressed by suppressing the movement of a corner portion of the block, the minimum angle between the first surface normal and the tread surface is a result effective variable. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the first surface normal of the sipe in question forms a first minimum angle of the each sipe of at least 20 degrees with the tread) as a result of routine optimization of the result effective variable of the tread deformation in an effort to suppressing the movement of a corner portion of the block for suppressing uneven wear of the tire.
Kuwano discloses in the tread blocks there are the first number of sipes, the second number of sipes and the third number of sipe. How many different sipes in the tread blocks are determined by how well uneven wear of the blocks can be suppressed by suppressing the movement of a corner portion of the block. Based on that, the ratio of the second number to the first number and the ratio of the third number to the second number are results effective variables.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the ratio of the second number to the first number is at least 75% and the ratio of the third number to the second number is at least 20%) as a result of routine optimization of the result effective variable of the tread deformation in an effort to suppressing the movement of a corner portion of the block for suppressing uneven wear of the tire.
However, Kuwano does not explicitly disclose the marking on the side of the tire. In the same field of endeavor, tire sidewall marking, Berger discloses that, as illustrated in Fig. 2, furthermore, three second sectors 312 include raised markings 3120 on the wall surface of the first sidewall portion ([0050]). The first marking defining ABCD can be substituted by the outer side such that, in use, the outer side (Fig. 2, item 3) is located further away from a center of a vehicle having the tread block arrangement (Fig. 1, item 2 or 21) than an opposite inner side (Fig. 2, item 3’) of the tread block arrangement. The second marking indicative 12345 of the tread band can be substituted for being suitable for use as a winter tire and/or a third marking indicative (as shown in Fig. 2) of the tread band can be substituted for being suitable for driving at a speed of at least 106 kph, whereby the marking may comprise a symbol selected from the group of Q, R, S, T, H, V, W, and Y. It would have been obvious is that the substitution of one known element for another (for example “marking of ABCD” for “the outer side”) yields predictable results to one of ordinary skill in the art. 

    PNG
    media_image1.png
    607
    665
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 2 in the teachings of Kuwano)

    PNG
    media_image2.png
    444
    770
    media_image2.png
    Greyscale

Annotated Figure II (based on Fig. 3 in the teachings of Kuwano)
Regarding claim 2, Kuwano discloses that, as illustrated in Fig. 2, in the tread block arrangement each transversal sipe extends in a longitudinal direction (W direction in Fig. 2) of the transversal sipe (Fig. 2, item 30; also see labels of two ends of each transversal sipe in attached annotated Figure II) so that the longitudinal direction of the transversal sipe 
is parallel to the transversal direction (as shown in Fig. 2).
Regarding claims 3-4, Kuwano discloses the ratio of the second number of sipes to the fist number of sipes is at least 90% (for example, if the total sipes are the transversal sipes, then the ratio of the second number of sipes to the fist number of sipes is about 100 % (>90%)) and the ratio of the third number of sipes to the second number of sipes is at least 30% (for example, if all transversal sipes meet the criteria (see above in claim 1) of the each sipe of the group (i.e., the third number of the transversal sipes), then the ratio of the third number of sipes to the second number of sipes is about 100% (>30%)). 
Kuwano discloses in the tread blocks there are the first number of sipes, the second number of sipes and the third number of sipe. How many different sipes in the tread blocks are determined by how well uneven wear of the blocks can be suppressed by suppressing the movement of a corner portion of the block. Based on that, the ratio of the second number to the first number and the ratio of the third number to the second number are results effective variables. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the ratio of the second number to the first number is at least 90% (or at least 95% (related to claim 4)) and the ratio of the third number to the second number is at least 30% (or at least 50% (related to claim 4)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to suppressing the movement of a corner portion of the block for suppressing uneven wear of the tire.
Regarding claim 10, Kuwano discloses that, as illustrated in Fig. 1, in the tread block arrangement each sipe (Fig. 1, item 30) of the group extends in between the first end wall of the sipe in question and the other end of the sipe in question such that when viewed from top, the sipe has the form of a zigzag with at least two bends. 
Regarding claim 11, Kuwano discloses the pneumatic tire having multiple sipes in the tread blocks. However, Kuwano does not explicitly disclose the marking on the side of the tire. In the same field of endeavor, tire sidewall marking, Berger discloses that, as illustrated in Fig. 2, furthermore, three second sectors 312 include raised markings 3120 on the wall surface of the first sidewall portion ([0050]). The first marking defining ABCD can be substituted by the outer side such that, in use, the outer side is located further away from a center of a vehicle having the tread block arrangement than an opposite inner side of the tread block arrangement. The second marking indicative 12345 of the tread band can be substituted for being suitable for use as a winter tire and/or a third marking indicative (as shown in Fig. 2) of the tread band can be substituted for being suitable for driving at a speed of at least 106 kph, whereby the marking may comprise a symbol selected from the group of Q, R, S, T, H, V, W, and Y. It would have been obvious is that the substitution of one known element for another (for example “marking of ABCD” for “the outer side”) yields predictable results to one of ordinary skill in the art.
Regarding claim 12, Kuwano discloses that, as illustrated in Fig. 2, in the tread block arrangement a distance between the first end wall of each sipe of the group and a closest edge of a tread block is at least several mm (for example, a groove width of the sipe 30 is not particularly limited, and may be set to from 0.1 to 1.5 mm ([0023], lines 9-10)) and/or for each sipe of the group, the first angle is at least several degrees (also see attached annotated Figure II). Kuwano discloses the structures of the sipe for the purposes of suppressing uneven wear in the land portions of the tire. The distance between the first end wall of each sipe of the group and a closest edge of a tread block and/or for each sipe of the group, and the first angle are results effective variables. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (a distance between the first end wall of each sipe of the group and a closest edge of a tread block is at least 0.5 mm and/or for each sipe of the group, the first angle is at least 30 degrees) as a result of routine optimization of the result effective variable of the tread deformation in an effort to suppressing uneven wear of the land blocks of the tire.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuwano and Berger as applied to claim 1 above, further in view of Eromaki (US Patent No. 7,900,669) and Maesaka et al (US Patent No. 8,499,805).
Regarding claims 5-7, Kuwano discloses the pneumatic tire having multiple sipes in the tread blocks. However, Kuwano does not explicitly disclose the rubber material forming the tread blocks having shore A hardness less than 70 ShA according to ASTM standard D2240 and a stud installing in the tread blocks. In the same field of endeavor, tire with studs, Eromaki discloses that, the hardness of the rubber quality in the tread 20 is relatively low, advantageously of the order 55-60 Shore A (col. 5, lines 14-17). The stud body 3 (related to claim 7) may be made of a known or new suitable metal alloy, such as steel (col. 8, lines 42-43).
In the same field of endeavor, winter tire tread, Maesaka discloses that, the Shore A hardness of the compositions after curing is assessed in accordance with stamndard ASTM 2240-86 (col. 3, lines 45-46). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Eromaki and Maesaka to provide the rubber material forming the tread blocks having shore A hardness less than 70 ShA according to ASTM standard D2240 and a stud installing in the tread blocks. Doing so would be possible to provide an optimal wear resistance to the land portions of the tire, as recognized by Eromaki (col. 3, lines 3-44).    
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuwano and Berger as applied to claim 1 above, further in view of Hamanaka (US Patent No. 9,108,472).
Regarding claim 8, Kuwano discloses the first end wall and the second end wall of the sipe in the tread blocks. However, Kuwano does not explicitly disclose that the first end wall is planar. In the same field of endeavor, pneumatic tire, Hamanaka discloses that, as illustrated in Figs. 5-6, a relationship between the planar form of the sipe 6 and the sipe depth D1 (col. 6, lines 7-8) and the first end wall of the sipe 6 of the group is planar, optionally at least some of the sipes of the group comprises a second end wall that is planar.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hamanaka to provide the first end wall of the sipe 6 of the group is planar, optionally at least some of the sipes of the group comprises a second end wall that is planar.  Doing so would be possible to suppress uneven wear in the land portions of the tire, as recognized by Hamanaka (col. 5, lines 48-67 and col. 6, lines 1-11).
Regarding claim 9, Kuwano discloses that, as illustrated in Fig. 3 (also see label of the fist end wall and the second open end in attached annotated Figure II), the transversal sipe 30 has two ends. Further, Hamanaka discloses that, as illustrated in Figs. 2 and 5-6, in the tread block arrangement each sipe of the group has only two ends. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwano to incorporate the teachings of Hamanaka to provide each sipe of the group has only two ends; preferably each one of the sipes of the group comprises exactly two ends.  Doing so would be possible to suppress uneven wear in the land portions of the tire, as recognized by Hamanaka (col. 5, 48-67 and col. 6, 1-11).
Claims 13-16, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwano (US 2017/0136830) in view of Berger et al (US 2015/0290981).
Regarding claim 13, Kuwano discloses a tire, such as a pneumatic tire. The tire includes
-     a cylindrical part (not shown) and
a tread block arrangement forming a tread of the tire, the tread configured for forming a rolling contact of the tread against a ground surface, the tread block arrangement ([0009]) comprising
tread blocks (Fig. 1, items 16A, 16B and 16C) defining a first side of the tread and a second side of the tread (i.e., two edge (E) areas of the tire), wherein 
the tread blocks limit at least one longitudinal groove (Fig. 1, item either 12A or 12B) that is left in between the first side and the second side of the tread in a transversal direction (as shown W direction in Fig. 1) of the tread block arrangement and that extends in a direction transverse to the transversal direction,
wherein 
the tread blocks limit a first number of sipes (Fig. 1, item 30; i.e., the total number of sipes (i.e, including both traversal sipes and longitudinal sipes) in the tread block is called the first number (sipes)), such that a second number of the sipes are transversal sipes (as shown in Fig. 1; i.e., the total transversal sipes), and a third number of the transversal sipes (as shown in Fig. 1) form such a group, that
for each sipe of the group, the tread block arrangement forms a bottom, a first sidewall, a second sidewall, and a first end wall (see labels in attached annotated Figures I and II), wherein
each sipe of the group
is free from a second end wall (as shown in attached annotated Figure II (i.e. having an open end))
the first end wall of each sipe of the group is configured such that
a distance between the first end wall of the sipe in question and an outer side (see label of outer side in attached annotated Figures I and II) of tread block arrangement is less than a distance between the other end of the each sipe and the outer side, wherein
at least a part of the first end wall of the sipe in question has a first surface normal of the each sipe (see label of the first surface normal in attached annotated Figure II), and 
the first surface normal of the each sipe forms a first minimum angle of the each sipe of at least several degrees with the tread (surface) (as shown in attached annotated Figure II), and 
a ratio of the second number of sipes to the fist number of sipes is at least 75% (for example, if the total sipes are the transversal sipes, then the ratio of the second number of sipes to the fist number of sipes is about 100 % (>75%)), and
a ratio of the third number of sipes to the second number of sipes is at least 20% (for example, if all transversal sipes meet the criteria (see above) of the each sipe of the group (i.e., the third number of the transversal sipes), then the ratio of the third number of sipes to the second number of sipes is about 100% (>20%)); and
wherein
the tread blocks of the tread block arrangement forms a cylindrical tread of the tire ([0009]),  
the cylindrical tread of the tire is configured to form a rolling contact against the ground surface, and 
the longitudinal groove of the tread block arrangement forms a circumferential groove of the tire (as shown in Fig. 1).
Kuwano discloses that the minimum angle between the first surface normal and the tread surface is less than 90 degree (as shown in attached annotated Figure II). Considering uneven wear of the blocks can be suppressed by suppressing the movement of a corner portion of the block, the minimum angle between the first surface normal and the tread surface is a result effective variable. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the first surface normal of the sipe in question forms a first minimum angle of the each sipe of at least 20 degrees with the tread) as a result of routine optimization of the result effective variable of the tread deformation in an effort to suppressing the movement of a corner portion of the block for suppressing uneven wear of the tire.
Kuwano discloses in the tread blocks there are the first number of sipes, the second number of sipes and the third number of sipe. How many different sipes in the tread blocks are determined by how well uneven wear of the blocks can be suppressed by suppressing the movement of a corner portion of the block. Based on that, the ratio of the second number to the first number and the ratio of the third number to the second number are results effective variables.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the ratio of the second number to the first number is at least 75% and the ratio of the third number to the second number is at least 20%) as a result of routine optimization of the result effective variable of the tread deformation in an effort to suppressing the movement of a corner portion of the block for suppressing uneven wear of the tire.
However, Kuwano does not explicitly disclose the marking on the side of the tire. In the same field of endeavor, tire sidewall marking, Berger discloses that, as illustrated in Fig. 2, furthermore, three second sectors 312 include raised markings 3120 on the wall surface of the first sidewall portion ([0050]). The first marking defining ABCD can be substituted by the outer side such that, in use, the outer side (Fig. 2, item 3) is located further away from a center of a vehicle having the tread block arrangement (Fig. 1, item 2 or 21) than an opposite inner side (Fig. 2, item 3’) of the tread block arrangement. The second marking indicative 12345 of the tread band can be substituted for being suitable for use as a winter tire and/or a third marking indicative (as shown in Fig. 2) of the tread band can be substituted for being suitable for driving at a speed of at least 106 kph, whereby the marking may comprise a symbol selected from the group of Q, R, S, T, H, V, W, and Y. It would have been obvious is that the substitution of one known element for another (for example “marking of ABCD” for “the outer side”) yields predictable results to one of ordinary skill in the art. 
Regarding claim 14, Kuwano discloses that, as illustrated in Fig. 2, in the tread block arrangement each transversal sipe extends in a longitudinal direction (W direction in Fig. 2) of the transversal sipe (Fig. 2, item 30; also see labels of two ends of each transversal sipe in attached annotated Figure II) so that the longitudinal direction of the transversal sipe 
is parallel to the transversal direction (as shown in Fig. 2).
Regarding claims 15-16, Kuwano discloses the ratio of the second number of sipes to the fist number of sipes is at least 90% (for example, if the total sipes are the transversal sipes, then the ratio of the second number of sipes to the fist number of sipes is about 100 % (>90%)) and the ratio of the third number of sipes to the second number of sipes is at least 30% (for example, if all transversal sipes meet the criteria (see above in claim 1) of the each sipe of the group (i.e., the third number of the transversal sipes), then the ratio of the third number of sipes to the second number of sipes is about 100% (>30%)). 
Kuwano discloses in the tread blocks there are the first number of sipes, the second number of sipes and the third number of sipe. How many different sipes in the tread blocks are determined by how well uneven wear of the blocks can be suppressed by suppressing the movement of a corner portion of the block. Based on that, the ratio of the second number to the first number and the ratio of the third number to the second number are results effective variables. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the ratio of the second number to the first number is at least 90% (or at least 95% (related to claim 16)) and the ratio of the third number to the second number is at least 30% (or at least 50% (related to claim 16)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to suppressing the movement of a corner portion of the block for suppressing uneven wear of the tire.
Regarding claim 22, Kuwano discloses that, as illustrated in Fig. 1, in the tread block arrangement each sipe (Fig. 1, item 30) of the group extends in between the first end wall of the sipe in question and the other end of the sipe in question such that when viewed from top, the sipe has the form of a zigzag with at least two bends. 
Regarding claim 23, Kuwano discloses the pneumatic tire having multiple sipes in the tread blocks. However, Kuwano does not explicitly disclose the marking on the side of the tire. Berger discloses that, as illustrated in Fig. 2, furthermore, three second sectors 312 include raised markings 3120 on the wall surface of the first sidewall portion ([0050]). The first marking defining ABCD can be substituted by the outer side such that, in use, the outer side is located further away from a center of a vehicle having the tread block arrangement than an opposite inner side of the tread block arrangement. The second marking indicative 12345 of the tread band can be substituted for being suitable for use as a winter tire and/or a third marking indicative (as shown in Fig. 2) of the tread band can be substituted for being suitable for driving at a speed of at least 106 kph, whereby the marking may comprise a symbol selected from the group of Q, R, S, T, H, V, W, and Y. It would have been obvious is that the substitution of one known element for another (for example “marking of ABCD” for “the outer side”) yields predictable results to one of ordinary skill in the art.
Regarding claim 24, Kuwano discloses that, as illustrated in Fig. 2, in the tread block arrangement a distance between the first end wall of each sipe of the group and a closest edge of a tread block is at least several mm (for example, a groove width of the sipe 30 is not particularly limited, and may be set to from 0.1 to 1.5 mm ([0023], lines 9-10)) and/or for each sipe of the group, the first angle is at least several degrees (also see attached annotated Figure II). Kuwano discloses the structures of the sipe for the purposes of suppressing uneven wear in the land portions of the tire. The distance between the first end wall of each sipe of the group and a closest edge of a tread block and/or for each sipe of the group, and the first angle are results effective variables. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (a distance between the first end wall of each sipe of the group and a closest edge of a tread block is at least 0.5 mm and/or for each sipe of the group, the first angle is at least 30 degrees) as a result of routine optimization of the result effective variable of the tread deformation in an effort to suppressing uneven wear of the land blocks of the tire.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuwano and Berger as applied to claim 13 above, further in view of Eromaki (US Patent No. 7,900,669) and Maesaka et al (US Patent No. 8,499,805).
Regarding claims 17-19, Kuwano discloses the pneumatic tire having multiple sipes in the tread blocks. However, Kuwano does not explicitly disclose the rubber material forming the tread blocks having shore A hardness less than 70 ShA according to ASTM standard D2240 and a stud installing in the tread blocks. In the same field of endeavor, tire with studs, Eromaki discloses that, the hardness of the rubber quality in the tread 20 is relatively low, advantageously of the order 55-60 Shore A (col. 5, lines 14-17). The stud body 3 (related to claim 19) may be made of a known or new suitable metal alloy, such as steel (col. 8, lines 42-43).
In the same field of endeavor, winter tire tread, Maesaka discloses that, the Shore A hardness of the compositions after curing is assessed in accordance with stamndard ASTM 2240-86 (col. 3, lines 45-46). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Eromaki and Maesaka to provide the rubber material forming the tread blocks having shore A hardness less than 70 ShA according to ASTM standard D2240 and a stud installing in the tread blocks. Doing so would be possible to provide an optimal wear resistance to the land portions of the tire, as recognized by Eromaki (col. 3, lines 3-44).    
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuwano and Berger as applied to claim 13 above, further in view of Hamanaka (US Patent No. 9,108,472).
Regarding claim 20, Kuwano discloses the first end wall and the second end wall of the sipe in the tread blocks. However, Kuwano does not explicitly disclose that the first end wall is planar. In the same field of endeavor, pneumatic tire, Hamanaka discloses that, as illustrated in Figs. 5-6, a relationship between the planar form of the sipe 6 and the sipe depth D1 (col. 6, lines 7-8) and the first end wall of the sipe 6 of the group is planar, optionally at least some of the sipes of the group comprises a second end wall that is planar.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hamanaka to provide the first end wall of the sipe 6 of the group is planar, optionally at least some of the sipes of the group comprises a second end wall that is planar.  Doing so would be possible to suppress uneven wear in the land portions of the tire, as recognized by Hamanaka (col. 5, lines 48-67 and col. 6, lines 1-11).
Regarding claim 21, Kuwano discloses that, as illustrated in Fig. 3 (also see label of the fist end wall and the second open end in attached annotated Figure II), the transversal sipe 30 has two ends. Further, Hamanaka discloses that, as illustrated in Figs. 2 and 5-6, in the tread block arrangement each sipe of the group has only two ends. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwano to incorporate the teachings of Hamanaka to provide each sipe of the group has only two ends; preferably each one of the sipes of the group comprises exactly two ends.  Doing so would be possible to suppress uneven wear in the land portions of the tire, as recognized by Hamanaka (col. 5, 48-67 and col. 6, 1-11).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741